Opinion by
Johnson, J.
At the trial it was agreed that in liquidation the collector did not follow the appraiser’s final report of clean content of the wool, i. e., 54 percent, but assessed the 93 bales with duty based upon 76 percent clean content, upon a net weight of 112,339 pounds, as reported by the United States weigher. In view of the stipulation and section 13.13 (6), Customs Regulations of 1943, that liquidated duties shall be determined upon the basis of the appraiser’s final report of clean content, the claim of the plaintiff was sustained.